DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status and Examiner Amendment ………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 5
Conclusion…………………………………………………………………………………...... 6


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 9/2/2022. Claims 9-11, 31-38, 40-48 are pending. In response to Amendment, the previous rejection of claims 9-11,31-47 under 35 U.S.C. 103 as being unpatentable over Buther et al (US 2010/0067765)in view of Bruyant et al (Correction of the respiratory motion of the heart by tracking of the center of mass of thresholded projection ”A simulation study using the Dynamic MCAT Phantom )are withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Xiaobing Zhang  on 9/9/2022.
The application has been amended as follows:
9. (Currently Amended) A method being implemented on a computing device having at least one processor, and at least one computer-readable storage medium, comprising: 
receiving a plurality of emission computed tomography (ECT) data relating to a subject; 
dividing the plurality of ECT data into a plurality of subsets; 
selecting a subset of the plurality of [subsets as a reference subset; transforming the reference subset into a reference representation;
 for each subset of the plurality of subsets except for the reference subset, 
transforming the subset into a representation; 
and assessing a similarity between the representation and the reference representations determining a rigid motion information relating to the subject based on similarities corresponding to the plurality of subsets, 
the rigid motion information includes amplitudes of a [ 
 determining gradient values of the amplitudes of the rigid motion based on the similarities corresponding to the plurality of subsets; 
gating the plurality of subsets based on the gradient values of the amplitudes of the rigid motion; 
and generating an image based on the plurality of gated subsets.
35. (Currently Amended) The method of claim 9, further comprising: determining the rigid motion information based on the  similarities corresponding to the plurality of subsets and a threshold.
38. (Currently Amended) The method of claim 36, wherein the determining rigid motion information based on the similarities corresponding to the plurality of subsets and  the [that no rigid motion occurs; or if the similarity exceeds the threshold, determining that the rigid motion occurs.
40. (Currently Amended) A system, comprising: at least one storage device including a set of instructions; and at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including: 
receiving a plurality of emission computed tomography (ECT) data relating to a subject;
 dividing the plurality of ECT data into a plurality of subsets; selecting a subset of the plurality of [subsets as a reference subset;
 transforming the reference subset into a reference representation; for each subset of the plurality of subsets except for the reference subset, transforming the subset into a representation; and assessing a similarity between the representation and the reference representations determining a rigid motion information relating to the subject based on similarities corresponding to the plurality of subsets, 
the rigid motion information includes amplitudes of a [ 
 determining gradient values of the amplitudes of the rigid motion based on the similarities corresponding to the plurality of subsets; gating the plurality of subsets based on the gradient values of the amplitudes of the rigid motion; and generating an image based on the plurality of gated subsets.
45. (Currently Amended) The system of claim 40, further comprising: determining the rigid motion information based on thcorresponding to the plurality of subsets and a threshold.
47. (Currently Amended) The system of claim 46, wherein the determining rigid motion information based on the similarities corresponding to the plurality of subsets and the [  threshold includes: for each similarity of the similarities that corresponds to a subset of the plurality of subsets except for the reference subset, if the similarity is smaller than or equal to the threshold, determining that no rigid motion occurs, or if the similarity exceeds the threshold, determining that the rigid motion occurs.  
				Allowable Subject Matter 
Claims 9-11, 31-38, 40-48 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 9, the prior art Buther  teaches a method being implemented on a computing device having at least one processor, and at least one computer-readable storage medium, comprising: 
receiving a plurality of emission computed tomography (ECT) data relating to a subject ( generating a data stream of PET coincidence data using the list mode capability of a PET scanner; abstract) 
dividing the plurality of ECT data into a plurality of subsets (generating a data stream of PET coincidence data using the list mode capability of a PET scanner, abstract) ; 
selecting a subset of the plurality of subset as a reference subset ( computing the axial center of mass z(t) for each of the time frames in the set of time frames based on the histogram A(i, t); paragraph [0016] note that z(t) is the reference subset);
 transforming the reference subset into a reference representation (transforming z(t) into the frequency domain; paragraph [0016],[0037]); for each subset of the plurality of subsets except for the reference subset, transforming the subset into a representation ( the data is then transformed into the frequency domain allowing isolation of the respiratory and cardiac part of the spectrum as shown in FIG. 3 and FIG. 4 respectively. Using an inverse Fourier transform, respiratory and cardiac curves can then be computed with which a gating sequence (see FIG. 5 and FIG. 6) can subsequently be established, paragraph [0052] note that isolating the reference subset in taught in paragraph [0053]).  
Bruyant et al teaches  compare an estimated aCOM curve to the true simulated motion it is first necessary to bring the two curves into registration ( motion tracking; page 2160 B).Additionally, Bruyant teaches in  Fig. 1 illustrates the need for thresholding. This figure shows the aCOM position for one noise free anterior projection before and after thresholding. As expected, the aCOM variations without thresholding is underestimated due to the background activity. The MAE is cm for this projection when it is not thresholded, while it is cm after thresholding. That is, the MAE is ten times smaller when thresholding is applied. As can be seen the successive positions of the aCOM match the true motion very well when projections are thresholded ( motion tracking; page 2160 right column aCOM= and section III page 2161).  None teaches:
determining rigid motion information relating to the subject based on similarities corresponding to the plurality of subsets, the rigid motion information includes amplitudes of the rigid motion; determining gradient values of the amplitudes of the rigid motion based on the similarities corresponding to the plurality of subsets; gating the plurality of subsets based on the gradient values of the amplitudes of the rigid motion; and generating an image based on the plurality of gated subsets.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 40 is  allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664